Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 1 of 16 Page ID #:226




  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10        ROSA CARILLO LOMELI, as Guardian
           ad Litem for J.M., a minor,          Case No. 2:20-CV-05865 DSF (JEMx)
 11
                            Plaintiff,
 12                                              STIPULATED PROTECTIVE
                vs.                              ORDER1
 13
           COUNTY OF LOS ANGELES, LOS
 14        ANGELES COUNTY SHERIFF’S
           DEPARTMENT, LOS ANGELES
 15        COUNTY PROBATION
           DEPARTMENT, LOS ANGELES
 16        COUNTY CHIEF PROBATION
           OFFICER TERI L. MCDONALD,
 17        SHERIFF ALEX VILLANUEVA, and
           DOES 1 to 15,
 18

 19
                      Defendants.
 20

 21

 22   1.       A. PURPOSES AND LIMITATIONS
 23            Discovery in this action is likely to involve production of confidential,
 24   proprietary or private information for which special protection from public disclosure
 25   and from use for any purpose other than prosecuting this litigation may be warranted.
 26   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 27

 28
      1
       This Stipulated Protective Order is substantially based on the model protective
      order published and used throughout the Central District
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 2 of 16 Page ID #:227




  1   following Stipulated Protective Order. The parties acknowledge that this Order does
  2   not confer blanket protections on all disclosures or responses to discovery and that
  3   the protection it affords from public disclosure and use extends only to the limited
  4   information or items that are entitled to confidential treatment under the applicable
  5   legal principles.
  6          B. GOOD CAUSE STATEMENT
  7          This civil rights action arises from the October 10, 2019 evacuation of
  8   approximately 276 youths from the Barry J. Nidorf Juvenile Hall (“BJN”) due to the
  9   Saddle Ridge brush fire. Plaintiff, a minor, alleges that he was assaulted and beaten
 10   by the other youths during the evacuation while being transported to Los Padrinos
 11   Juvenile Hall (“LPJH”) on a Los Angeles County Sheriff’s Department (“LASD”)
 12   bus.
 13          As explained below, this action is likely to involve confidential materials
 14   protected by California Welfare and Institutions Code Section 827, California
 15   Evidence Code section 1040, California Code of Civil Procedure section 129,
 16   California Penal Code section 632, the official information privilege or other state
 17   or federal statutes, court rules, case decisions, or common law prohibiting or
 18   limiting dissemination and disclosure. Additionally, this action may involve other
 19   proprietary information concerning police practices and security protocols for which
 20   special protection from public disclosure and from use for any purpose other than
 21   prosecution of this action is warranted.
 22          In terms of discovery, Defendants anticipate that a protective order will be
 23   necessary in connection with the following items of evidence: 1) personnel and
 24   administrative records of peace officers; 2) mental health and medical records
 25   protected by HIPAA; 3) Plaintiff’s juvenile records; 4) law enforcement
 26   investigative records which reveal the identity of third party witnesses; and 5) such
 27   other evidence for which dissemination should be limited for use in this action only.
 28
                                                 2
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 3 of 16 Page ID #:228




  1         Accordingly, to expedite the flow of information, facilitate the prompt
  2   resolution of disputes over confidentiality of discovery materials, adequately protect
  3   information the parties are entitled to keep confidential, ensure that the parties are
  4   permitted reasonable necessary uses of such material in preparation for and in the
  5   conduct of trial, to address their handling at the end of the litigation, and serve the
  6   ends of justice, a protective order for such information is justified in this matter. It is
  7   the intent of the parties that information will not be designated as confidential for
  8   tactical reasons and that nothing be so designated without a good faith belief that it
  9   has been maintained in a confidential, non-public manner, and there is good cause
 10   why it should not be part of the public record of this case.
 11         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 12           The parties further acknowledge, as set forth in Section 12.3, below, that this
 13   Stipulated Protective Order does not entitle them to file confidential information
 14   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 15   and the standards that will be applied when a party seeks permission from the court
 16   to file material under seal.
 17         There is a strong presumption that the public has a right of access to judicial
 18   proceedings and records in civil cases. In connection with non-dispositive motions,
 19   good cause must be shown to support a filing under seal. See Kamakana v. City and
 20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
 21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
 22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 23   require good cause showing), and a specific showing of good cause or compelling
 24   reasons with proper evidentiary support and legal justification, must be made with
 25   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 26   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 27   without the submission of competent evidence by declaration, establishing that the
 28
                                                   3
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 4 of 16 Page ID #:229




  1   material sought to be filed under seal qualifies as confidential, privileged, or
  2   otherwise protectable—constitute good cause.
  3          Further, if a party requests sealing related to a dispositive motion or trial, then
  4   compelling reasons, not only good cause, for the sealing must be shown, and the
  5   relief sought shall be narrowly tailored to serve the specific interest to be protected.
  6   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
  7   each item or type of information, document, or thing sought to be filed or introduced
  8   under seal in connection with a dispositive motion or trial, the party seeking
  9   protection must articulate compelling reasons, supported by specific facts and legal
 10   justification, for the requested sealing order. Again, competent evidence supporting
 11   the application to file documents under seal must be provided by declaration.
 12          Any document that is not confidential, privileged, or otherwise protectable in
 13   its entirety will not be filed under seal if the confidential portions can be redacted.
 14   If documents can be redacted, then a redacted version for public viewing, omitting
 15   only the confidential, privileged, or otherwise protectable portions of the document
 16   shall be filed. Any application that seeks to file documents under seal in their
 17   entirety should include an explanation of why redaction is not feasible.
 18   2.     DEFINITIONS
 19          2.1    Action: Rosa Carillo Lomeli, as GAL for J.M., a minor vs. County of
 20   Los Angeles et al.
 21          2.2    Challenging Party: a Party or Non-Party that challenges the
 22   designation of information or items under this Order.
 23          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 24   how it is generated, stored or maintained) or tangible things that qualify for
 25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 26   the Good Cause Statement.
 27          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 28   their support staff).
                                                  4
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 5 of 16 Page ID #:230




  1         2.5    Designating Party: a Party or Non-Party that designates information or
  2   items that it produces in disclosures or in responses to discovery as
  3   “CONFIDENTIAL.”
  4         2.6    Disclosure or Discovery Material: all items or information, regardless
  5   of the medium or manner in which it is generated, stored, or maintained (including,
  6   among other things, testimony, transcripts, and tangible things) that are produced or
  7   generated in disclosures or responses to discovery in this matter.
  8         2.7    Expert: a person with specialized knowledge or experience in a matter
  9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 10   an expert witness or as a consultant in this Action.
 11         2.8    House Counsel: attorneys who are employees of a party to this Action.
 12   House Counsel does not include Outside Counsel of Record or any other outside
 13   counsel.
 14         2.9    Non-Party: any natural person, partnership, corporation, association or
 15   other legal entity not named as a Party to this action.
 16         2.10 Outside Counsel of Record: attorneys who are not employees of a
 17   party to this Action but are retained to represent or advise a party to this Action and
 18   have appeared in this Action on behalf of that party or are affiliated with a law firm
 19   that has appeared on behalf of that party, and includes support staff.
 20         2.11 Party: any party to this Action, including all of its officers, directors,
 21   employees, consultants, retained experts, and Outside Counsel of Record (and their
 22   support staffs).
 23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 24   Discovery Material in this Action.
 25         2.13 Professional Vendors: persons or entities that provide litigation
 26   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 28   and their employees and subcontractors.
                                                 5
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 6 of 16 Page ID #:231




  1         2.14 Protected Material: any Disclosure or Discovery Material that is
  2   designated as “CONFIDENTIAL.”
  3         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  4   Material from a Producing Party.
  5   3.    SCOPE
  6         The protections conferred by this Stipulation and Order cover not only
  7   Protected Material (as defined above), but also (1) any information copied or
  8   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  9   compilations of Protected Material; and (3) any testimony, conversations, or
 10   presentations by Parties or their Counsel that might reveal Protected Material.
 11         Any use of Protected Material at trial shall be governed by the orders of the
 12   trial judge. This Order does not govern the use of Protected Material at trial.
 13   4.    DURATION
 14         4.1 – Once a case proceeds to trial, information that was designated as
 15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 16   as an exhibit at trial becomes public and will be presumptively available to all
 17   members of the public, including the press, unless compelling reasons supported by
 18   specific factual findings to proceed otherwise are made to the trial judge in advance
 19   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 20   showing for sealing documents produced in discovery from “compelling reasons”
 21   standard when merits-related documents are part of court record). Accordingly, the
 22   terms of this protective order do not extend beyond the commencement of the trial.
 23         4-2 –In the event that terms of any protective order of the State Court
 24   concerning the dissemination of juvenile court records under Welfare and
 25   Institutions Code Section 827 conflicts with this order, the protective order of the
 26   State Court shall govern.
 27   5.    DESIGNATING PROTECTED MATERIAL
 28         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                 6
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 7 of 16 Page ID #:232




  1   Each Party or Non-Party that designates information or items for protection under
  2   this Order must take care to limit any such designation to specific material that
  3   qualifies under the appropriate standards. The Designating Party must designate for
  4   protection only those parts of material, documents, items or oral or written
  5   communications that qualify so that other portions of the material, documents, items
  6   or communications for which protection is not warranted are not swept unjustifiably
  7   within the ambit of this Order.
  8         Mass, indiscriminate or routinized designations are prohibited. Designations
  9   that are shown to be clearly unjustified or that have been made for an improper
 10   purpose (e.g., to unnecessarily encumber the case development process or to impose
 11   unnecessary expenses and burdens on other parties) may expose the Designating
 12   Party to sanctions.
 13         If it comes to a Designating Party’s attention that information or items that it
 14   designated for protection do not qualify for protection, that Designating Party must
 15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 16         5.2      Manner and Timing of Designations. Except as otherwise provided in
 17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 19   under this Order must be clearly so designated before the material is disclosed or
 20   produced.
 21         Designation in conformity with this Order requires:
 22               (a) for information in documentary form (e.g., paper or electronic
 23   documents, but excluding transcripts of depositions or other pretrial or trial
 24   proceedings), that the Producing Party affix at a minimum, the legend
 25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 26   contains protected material. If only a portion of the material on a page qualifies for
 27   protection, the Producing Party also must clearly identify the protected portion(s)
 28   (e.g., by making appropriate markings in the margins).
                                                  7
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 8 of 16 Page ID #:233




  1         A Party or Non-Party that makes original documents available for inspection
  2   need not designate them for protection until after the inspecting Party has indicated
  3   which documents it would like copied and produced. During the inspection and
  4   before the designation, all of the material made available for inspection shall be
  5   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  6   documents it wants copied and produced, the Producing Party must determine which
  7   documents, or portions thereof, qualify for protection under this Order. Then,
  8   before producing the specified documents, the Producing Party must affix the
  9   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 10   portion of the material on a page qualifies for protection, the Producing Party also
 11   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 12   in the margins).
 13               (b) for testimony given in depositions that the Designating Party identifies
 14   the Disclosure or Discovery Material on the record, before the close of the
 15   deposition all protected testimony.
 16               (c) for information produced in some form other than documentary and
 17   for any other tangible items, that the Producing Party affix in a prominent place on
 18   the exterior of the container or containers in which the information is stored the
 19   legend “CONFIDENTIAL.” If only a portion or portions of the information
 20   warrants protection, the Producing Party, to the extent practicable, shall identify the
 21   protected portion(s).
 22         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 23   failure to designate qualified information or items does not, standing alone, waive
 24   the Designating Party’s right to secure protection under this Order for such material.
 25   Upon timely correction of a designation, the Receiving Party must make reasonable
 26   efforts to assure that the material is treated in accordance with the provisions of this
 27   Order.
 28   ///
                                                  8
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 9 of 16 Page ID #:234




  1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  3   designation of confidentiality at any time that is consistent with the Court’s
  4   Scheduling Order.
  5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  6   resolution process under Local Rule 37.1 et seq.
  7         6.3    The burden of persuasion in any such challenge proceeding shall be on
  8   the Designating Party. Frivolous challenges, and those made for an improper
  9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 10   parties) may expose the Challenging Party to sanctions. Unless the Designating
 11   Party has waived or withdrawn the confidentiality designation, all parties shall
 12   continue to afford the material in question the level of protection to which it is
 13   entitled under the Producing Party’s designation until the Court rules on the
 14   challenge.
 15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 17   disclosed or produced by another Party or by a Non-Party in connection with this
 18   Action only for prosecuting, defending or attempting to settle this Action. Such
 19   Protected Material may be disclosed only to the categories of persons and under the
 20   conditions described in this Order. When the Action has been terminated, a
 21   Receiving Party must comply with the provisions of section 13 below (FINAL
 22   DISPOSITION).
 23         Protected Material must be stored and maintained by a Receiving Party at a
 24   location and in a secure manner that ensures that access is limited to the persons
 25   authorized under this Order.
 26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 27   otherwise ordered by the court or permitted in writing by the Designating Party, a
 28   Receiving Party may disclose any information or item designated
                                                 9
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 10 of 16 Page ID #:235




   1   “CONFIDENTIAL” only to:
   2            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   3   well as employees of said Outside Counsel of Record to whom it is reasonably
   4   necessary to disclose the information for this Action;
   5            (b) the officers, directors, and employees (including House Counsel) of
   6   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   7            (c) Experts (as defined in this Order) of the Receiving Party to whom
   8   disclosure is reasonably necessary for this Action and who have signed the
   9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  10            (d) the court and its personnel;
  11            (e) court reporters and their staff;
  12            (f) professional jury or trial consultants, mock jurors, and Professional
  13   Vendors to whom disclosure is reasonably necessary for this Action and who have
  14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  15            (g) the author or recipient of a document containing the information or a
  16   custodian or other person who otherwise possessed or knew the information;
  17            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  18   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  19   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  20   will not be permitted to keep any confidential information unless they sign the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  22   agreed by the Designating Party or ordered by the court. Pages of transcribed
  23   deposition testimony or exhibits to depositions that reveal Protected Material may
  24   be separately bound by the court reporter and may not be disclosed to anyone except
  25   as permitted under this Stipulated Protective Order; and
  26            (i) any mediator or settlement officer, and their supporting personnel,
  27   mutually agreed upon by any of the parties engaged in settlement discussions.
  28   ///
                                                   10
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 11 of 16 Page ID #:236




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2         IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6             (a) promptly notify in writing the Designating Party. Such notification
   7   shall include a copy of the subpoena or court order;
   8             (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification shall include
  11   a copy of this Stipulated Protective Order; and
  12             (c) cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination by the court from which the
  17   subpoena or order issued, unless the Party has obtained the Designating Party’s
  18   permission. The Designating Party shall bear the burden and expense of seeking
  19   protection in that court of its confidential material and nothing in these provisions
  20   should be construed as authorizing or encouraging a Receiving Party in this Action
  21   to disobey a lawful directive from another court.
  22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23         PRODUCED IN THIS LITIGATION
  24             (a) The terms of this Order are applicable to information produced by a
  25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  26   produced by Non-Parties in connection with this litigation is protected by the
  27   remedies and relief provided by this Order. Nothing in these provisions should be
  28   construed as prohibiting a Non-Party from seeking additional protections.
                                                  11
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 12 of 16 Page ID #:237




   1             (b) In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5                (1) promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality
   7   agreement with a Non-Party;
   8                (2) promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  10   specific description of the information requested; and
  11                (3) make the information requested available for inspection by the
  12   Non-Party, if requested.
  13             (c) If the Non-Party fails to seek a protective order from this court within
  14   14 days of receiving the notice and accompanying information, the Receiving Party
  15   may produce the Non-Party’s confidential information responsive to the discovery
  16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  17   not produce any information in its possession or control that is subject to the
  18   confidentiality agreement with the Non-Party before a determination by the court.
  19   Absent a court order to the contrary, the Non-Party shall bear the burden and
  20   expense of seeking protection in this court of its Protected Material.
  21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  23   Protected Material to any person or in any circumstance not authorized under this
  24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  27   persons to whom unauthorized disclosures were made of all the terms of this Order,
  28   and (d) request such person or persons to execute the “Acknowledgment and
                                                 12
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 13 of 16 Page ID #:238




   1   Agreement to Be Bound” that is attached hereto as Exhibit A.
   2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   3         PROTECTED MATERIAL
   4         When a Producing Party gives notice to Receiving Parties that certain
   5   inadvertently produced material is subject to a claim of privilege or other protection,
   6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   8   procedure may be established in an e-discovery order that provides for production
   9   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  10   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  11   communication or information covered by the attorney-client privilege or work
  12   product protection, the parties may incorporate their agreement in the stipulated
  13   protective order submitted to the court.
  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  24   may only be filed under seal pursuant to a court order authorizing the sealing of the
  25   specific Protected Material at issue. If a Party’s request to file Protected Material
  26   under seal is denied by the court, then the Receiving Party may file the information
  27   in the public record unless otherwise instructed by the court.
  28   ///
                                                  13
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 14 of 16 Page ID #:239




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20   14.   VIOLATION
  21   Any violation of this Order may be punished by appropriate measures including,
  22   without limitation, contempt proceedings and/or monetary sanctions.
  23   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  24

  25   DATED _July 20, 2021_
  26
  27   _/s/ Erin Darling____________________________________
       Attorneys for Plaintiff
  28
                                                 14
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 15 of 16 Page ID #:240




   1

   2   DATED: _July 20, 2021_
   3

   4   _/s/ Chandler A. Parker____________________________________
       Attorneys for Defendant
   5

   6

   7

   8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   9

  10           7/21/21
       DATED:________________________
  11

  12   _____________________________________
       HON. JOHN E. McDERMOTT
  13   United States Magistrate Judge
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                            15
Case 2:20-cv-05865-DSF-JEM Document 34 Filed 07/21/21 Page 16 of 16 Page ID #:241




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Rosa Carrillo Lomeli v. County of Los Angeles et al (2:20-
   9   cv-05865-DSF-JEM). I agree to comply with and to be bound by all the terms of
  10   this Stipulated Protective Order and I understand and acknowledge that failure to so
  11   comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item that
  13   is subject to this Stipulated Protective Order to any person or entity except in strict
  14   compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  16
